*157The opinion of the court was delivered by
Collamer, J.
This property was legally attached in New York, and a qualiGed property thereby created in the officer to the property, for which he was liable to the plaintiff to answer the debt, or to Hartwell if the attachment was otherwise discharged. It is obvious, this liability of the officer, would continue both to the plaintiff and Hartwell, though the officer or his agent should convey the property into another state,- and if his liability would continue, it is difficult to see why his qualified property, thusdegally created, should not also continue and be recognized in a sister state. The legal possession being in the officer, he may deliver it to another for safe keeping, who thereby has the legal possession, the invasion of which is a trespass. The condition in the plaintiff’s receipt, that he would return the property to the officer on demand, and that the officer should not he liable to the plaintiff in the case the property should not he returned, does not alter the case, as such would have been the effect had the receipt been silent on the subject.
The remaining question is, inasmuch as the property was delivered to the attaching creditor and was taken by the creditors of the owner, is not the officer discharged from both, and so his qualified property ended, on the ground that the creditor can never claim of him, as he took the property and never returned it, and the debtor can have no claim, as his creditors took and legally held it. This question may first be considered as unconnected with any change of the property from one to another jurisdiction. . It has ever been the practice in this state, that the officer makes the attaching creditor keeper of the property if he is a responsible man and willing to undertake the trust, If the above doctrine be true, the debtor might in such case take the property 'from the creditor with entire impunity. This proves too much and is inconsistent.
In the second place, this attaching officer’s liabilities were, not ended. If, after settling the plaintiff’s debt, Hartwell should call for his property, it would not be a defence for the officer or the plaintiff to say they had remove.d the property to another state, where it was subject to different process and exposed in a different market, and there it was taken by other creditors. The responsibility and qualified property in the officer did continue, and there-. fore this action may be sustained.
Judgment reversed,